Exhibit 10.1
Lyft, Inc.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF RESTRICTED STOCK UNIT GRANT
Unless otherwise defined herein, the terms defined in the Lyft, Inc. 2019 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement, which includes the Notice of Restricted Stock
Unit Grant (the “Notice of Grant”), Terms and Conditions of Restricted Stock
Unit Grant attached hereto as Exhibit A, including the additional terms and
conditions for certain countries, as set forth in the country addendum attached
thereto (the “Country Addendum” and, together with the Terms and Conditions of
Restricted Stock Unit Grant, the “Award Agreement”).
Participant: <first_name> <last_name>    
    
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:
Grant Number:         <award_id>    
Date of Grant:         <award_date>    
Vesting Commencement Date:         <vest_start_date>    
Number of Restricted Stock Units:    <shares_awarded>    
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
<vesting_schedule>
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate. For the avoidance of doubt, service during only a portion of the
vesting period until the respective vesting date shall not entitle Participant
to vest in a pro rata portion of the Restricted Stock Units scheduled to vest on
such date.
By Participant’s signature and the signature of the representative of Lyft, Inc.
(the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this



--------------------------------------------------------------------------------



Award Agreement. Participant acknowledges receipt of a copy of the Plan.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement, and fully understands all provisions of the Plan and this Award
Agreement. Participant hereby agrees to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and the Award Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.
By signing this Award Agreement, Participant is agreeing to arbitration of any
disputes related to this Award Agreement and of any disputes related to
Participant’s employment relationship with the Company, as provided in Section
16.


PARTICIPANT:
LYFT, INC.SignatureSignature           <first_name> <last_name>Print NamePrint
NameTitleAddress:







-ii-


--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Grant under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
4.Payment after Vesting.
(a)General Rule. Subject to Section 8, any Restricted Stock Units that vest will
be paid to Participant (or in the event of Participant’s death, to his or her
properly designated beneficiary, to the extent permitted by the Company in
accordance with applicable laws, or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(b)Acceleration.
(i)Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.



--------------------------------------------------------------------------------



(ii)Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death.
(c)Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). However, in no event
will the Company reimburse Participant, or be otherwise responsible for, any
taxes or costs that may be imposed on Participant as a result of Section 409A.
For purposes of this Award Agreement, “Section 409A” means Section 409A of the
Code, and any final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
5.Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder.
    For purposes of the Restricted Stock Units, Participant's status as a
Service Provider will be deemed terminated as of the date Participant is no
longer actively providing services to the Company, a Parent, Subsidiary or
Affiliate (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is providing service or the terms of Participant's employment
agreement, if any) and such date will not be extended by any notice period
(e.g., Participant's period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is providing service or
the terms of Participant's employment agreement, if any). The Administrator
shall have the exclusive discretion to
-2-

--------------------------------------------------------------------------------



determine when Participant is no longer actively providing services for purposes
of the Restricted Stock Units (including whether Participant may still be
considered to be providing services while on a leave of absence).
6.Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this award and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this award or the transactions contemplated by this Award Agreement.
7.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate, provided such designation
or distribution has been permitted by the Company and is valid under applicable
laws. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
8.Tax Obligations.
(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which the
Participant is providing services, the “Service Recipient”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Restricted Stock Units, including, without
limitation, (i) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company or the Service Recipient or other payment of tax-related
items related to Participant’s participation in the Plan and legally applicable
or deemed applicable, to Participant, (ii) the Participant’s and, to the extent
required by the Company (or Service Recipient), the Company’s (or Service
Recipient’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of the Restricted Stock Units or sale of Shares, and
(iii) any other Company (or Service Recipient) taxes the responsibility for
which the Participant has, or has agreed to bear, with respect to the Restricted
Stock Units (or settlement thereof or issuance of Shares thereunder)
(collectively, the “Tax Obligations”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. Participant further acknowledges that the Company and/or the
Service Recipient (A) make no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Restricted
Stock Units, including, but not limited to, the grant, vesting or settlement of
the Restricted Stock Units, the subsequent sale of Shares acquired pursuant
-3-

--------------------------------------------------------------------------------



to such settlement and the receipt of any dividends, or other distributions, and
(B) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result. Further, if Participant is subject to Tax Obligations in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Service Recipient (or former employer, as applicable) may be required
to withhold or account for Tax Obligations in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the applicable taxable event,
Participant acknowledges and agrees that the Company may refuse to issue or
deliver the Shares.
(b)Tax Withholding. Pursuant to such procedures as the Administrator may specify
from time to time, the Company and/or Service Recipient shall withhold the
amount required to be withheld for the payment of Tax Obligations. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such Tax
Obligations, in whole or in part (without limitation), if permissible by
applicable local law, by (i) paying cash, (ii) electing to have the Company
withhold otherwise deliverable Shares having a fair market value equal to such
Tax Obligations, (iii) withholding the amount of such Tax Obligations from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Service Recipient, (iv) delivering to the Company already
vested and owned Shares having a fair market value equal to such Tax
Obligations, or (v) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise)(on Participant’s
behalf pursuant to this authorization without further consent) having a fair
market value equal to such Tax Obligations.
The Company may withhold or account for Tax Obligations by considering statutory
or other withholding rates, including minimum or maximum rates applicable in
Participant’s jurisdiction(s), provided such rates do not result in adverse
financial accounting consequences. In the event of over-withholding, Participant
may receive a refund of any over-withheld amount in cash (with no entitlement to
the equivalent in Shares), or if not refunded, Participant may seek a refund
from the local tax authorities. In the event of under-withholding, Participant
may be required to pay any additional Tax Obligations directly to the applicable
tax authority or to the Company and/or the Service Recipient. If the obligation
for Tax Obligations is satisfied by withholding in Shares, for tax purposes,
Participant will be deemed to have been issued the full number of Shares subject
to the vested Restricted Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax Obligations.
Further, if Participant is subject to tax in more than one jurisdiction between
the Date of Grant and a date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges and agrees that the Company and/or the
Service Recipient (and/or former employer, as applicable) may be required to
withhold or account for tax in more
-4-

--------------------------------------------------------------------------------



than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of such Tax Obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and such Restricted Stock Units will be
returned to the Company at no cost to the Company. Participant acknowledges and
agrees that the Company may refuse to deliver the Shares if such Tax Obligations
are not satisfied at the time they are due.
9.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
10.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE SERVICE
RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO
APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE
LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.
11.Grant is Not Transferable. Except to the limited extent provided in Section
7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
-5-

--------------------------------------------------------------------------------



12.Nature of Grant. In accepting the grant, Participant acknowledges,
understands, and agrees that:
(a)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
(b)all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;
(c)Participant is voluntarily participating in the Plan;
(d)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(e)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;
(f)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Shares; and
(h)the following provisions apply only if Participant is providing services
outside the United States:
(i)Participant acknowledges and agrees that none of the Company, the Employer or
any Parent, Subsidiary of Affiliate shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and
(ii)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s employment (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment, if any)
-6-

--------------------------------------------------------------------------------



13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14.Data Privacy. The Company and the Service Recipient may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social
insurance/security number or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”).
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s Data as described in
this Award Agreement and any other Restricted Stock Unit grant materials by and
among, as applicable, the Employer, the Company, and any Parent, Subsidiary or
Affiliate, for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc. (“Schwab”), and any other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration, and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Schwab, any other stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that where provided by law, he or she may exercise
rights related to the Data, including, for example the rights to request to view
Data, request additional information about the storage and processing of Data,
request necessary amendments to Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing his or her local human
resources representative. Further, Participant understands that he or she is
providing the consents herein on a
-7-

--------------------------------------------------------------------------------



purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her status as a Service Provider and
career with the Service Recipient will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
15.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Lyft, Inc., 185 Berry
Street, Suite 5000, San Francisco, CA 94107, or at such other address as the
Company may hereafter designate in writing.
16.Arbitration and Equitable Relief. 
(a)Arbitration. IN CONSIDERATION OF PARTICIPANT RECEIVING THIS AWARD AND
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY, THE COMPANY’S  PROMISE TO ARBITRATE
ALL EMPLOYMENT-RELATED DISPUTES (INCLUDING, BUT NOT LIMITED TO, DISPUTES
RELATING TO THIS AWARD) WITH PARTICIPANT,  AND PARTICIPANT’S RECEIPT OF OTHER
COMPENSATION AND OTHER COMPANY BENEFITS, AT PRESENT AND IN THE FUTURE,
PARTICIPANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES THAT
PARTICIPANT MAY HAVE WITH THE COMPANY (INCLUDING ANY COMPANY EMPLOYEE, OFFICER,
DIRECTOR, TRUSTEE, OR BENEFIT PLAN OF THE COMPANY, IN THEIR CAPACITY AS SUCH OR
OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING FROM THIS AWARD OR
PARTICIPANT’S EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY OR THE TERMINATION OF
PARTICIPANT’S EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY, INCLUDING ANY BREACH
OF THIS AWARD AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT (THE “FAA”).  THE FAA’S SUBSTANTIVE AND PROCEDURAL RULES
SHALL GOVERN AND APPLY TO THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT,
AND ANY STATE COURT OF COMPETENT JURISDICTION MAY STAY PROCEEDINGS PENDING
ARBITRATION OR COMPEL ARBITRATION IN THE SAME MANNER AS A FEDERAL COURT UNDER
THE FAA. PARTICIPANT FURTHER AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
LAW, PARTICIPANT MAY BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN PARTICIPANTS’
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF, REPRESENTATIVE OR CLASS MEMBER IN
ANY PURPORTED CLASS, COLLECTIVE OR REPRESENTATIVE LAWSUIT OR PROCEEDING.
PARTICIPANT UNDERSTANDS, HOWEVER, THAT NOTHING IN THIS AGREEMENT PREVENTS
PARTICIPANT FROM BRINGING A REPRESENTATIVE LAWSUIT OR PROCEEDING AS PERMITTED BY
THE CALIFORNIA LABOR CODE’S PRIVATE ATTORNEYS GENERAL ACT OF 2004.  TO THE
FULLEST EXTENT PERMITTED BY
-8-

--------------------------------------------------------------------------------



LAW, PARTICIPANT AGREES TO ARBITRATE ANY AND ALL COMMON LAW AND/OR STATUTORY
CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES
ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT,
THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT,
THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE
CALIFORNIA LABOR CODE, CLAIMS RELATING TO EMPLOYMENT STATUS, COMPENSATION (CASH,
EQUITY, BONUS, OR OTHERWISE), CLASSIFICATION AND RELATIONSHIP WITH THE COMPANY,
AND CLAIMS OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION, AND BREACH OF
CONTRACT. TO THE FULLEST EXTENT PERMITTED BY LAW, PARTICIPANT ALSO AGREES TO
ARBITRATE  ANY AND ALL DISPUTES ARISING OUT OF OR RELATING TO THE INTERPRETATION
OR APPLICATION OF THIS AGREEMENT TO ARBITRATE, BUT NOT DISPUTES ABOUT THE
ENFORCEABILITY, REVOCABILITY OR VALIDITY OF THIS AGREEMENT TO ARBITRATE OR THE
CLASS, COLLECTIVE AND REPRESENTATIVE PROCEEDING WAIVER HEREIN. WITH RESPECT TO
ALL SUCH CLAIMS AND DISPUTES THAT PARTICIPANT AGREES TO ARBITRATE, PARTICIPANT
HEREBY EXPRESSLY AGREES TO WAIVE, AND DOES WAIVE, ANY RIGHT TO A TRIAL BY JURY.
PARTICIPANT FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO
ANY DISPUTES THAT THE COMPANY MAY HAVE WITH PARTICIPANT.  PARTICIPANT
UNDERSTANDS THAT NOTHING IN THIS AGREEMENT REQUIRES PARTICIPANT TO ARBITRATE
CLAIMS THAT CANNOT BE ARBITRATED UNDER APPLICABLE LAW, SUCH AS CLAIMS UNDER THE
SARBANES-OXLEY ACT.  FOR PURPOSES OF THIS SECTION 16 ONLY, REFERENCES TO
“COMPANY” SHALL MEAN LYFT, INC. (OR IT SUCCESSOR) AND ANY PARENT OR SUBSIDIARY
OF LYFT, INC. (OR ITS SUCCESSOR).
(b)Procedure. PARTICIPANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION PURSUANT TO ITS EMPLOYMENT ARBITRATION
RULES & MEDIATION PROCEDURES (THE “AAA RULES”), WHICH ARE AVAILABLE AT
https://www.adr.org/sites/default/files/document_repository/EmploymentRules_Web.pdf. 
IF THE AAA RULES CANNOT BE ENFORCED AS TO THE ARBITRATION, THEN THE PARTIES
AGREE THAT THEY WILL ARBITRATE THIS DISPUTE UNDER THE CALIFORNIA ARBITRATION ACT
(CALIFORNIA CODE CIV. PROC. § 1280 ET. SEQ (THE “CAA”)). PARTICIPANT AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION,
AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE STANDARDS SET FORTH UNDER THE
CALIFORNIA CODE OF CIVIL PROCEDURE. PARTICIPANT AGREES that the arbitrator shall
issue a written decision on the merits. PARTICIPANT ALSO AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE
LAW, AND THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES
-9-

--------------------------------------------------------------------------------



AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE LAW.
PARTICIPANT agreeS that the decree or award rendered by the arbitrator may be
entered as a final and binding judgment in any court having jurisdiction
thereof. PARTICIPANT UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY
ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT
PARTICIPANT SHALL PAY ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION THAT
PARTICIPANT INITIATES, BUT ONLY SO MUCH OF THE FILING FEES AS PARTICIPANT WOULD
HAVE INSTEAD PAID HAD PARTICIPANT FILED A COMPLAINT IN A COURT OF LAW.
PARTICIPANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF
CIVIL PROCEDURE AND THE CALIFORNIA EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL
APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT-OF-LAW. PARTICIPANT agreeS that any arbitration
under this Agreement shall be conducted in SAN FRANCISCO COUNTY, California.
(c)Remedy. EXCEPT FOR THE PURSUIT OF ANY PROVISIONAL REMEDY PERMITTED BY THE CAA
OR OTHERWISE PROVIDED BY THIS AGREEMENT, PARTICIPANT AGREES THAT ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN
PARTICIPANT AND THE COMPANY.
(d)Administrative Relief. PARTICIPANT UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT PARTICIPANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE,
OR FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO
ENFORCE OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO,
THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, THE SECURITIES AND EXCHANGE
COMMISSION, OR THE WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER,
PRECLUDE PARTICIPANT FROM PURSUING A COURT ACTION REGARDING ANY SUCH CLAIM,
EXCEPT AS PERMITTED BY LAW.
(e)Voluntary Nature of Agreement. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
PARTICIPANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT PARTICIPANT HAS CAREFULLY READ THIS AGREEMENT AND THAT
PARTICIPANT HAS ASKED ANY QUESTIONS NEEDED FOR PARTICIPANT TO UNDERSTAND THE
TERMS, CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND
IT, INCLUDING THAT PARTICIPANT IS WAIVING PARTICIPANT’S RIGHT TO A JURY TRIAL.
FINALLY, PARTICIPANT AGREES THAT PARTICIPANT HAS
-10-

--------------------------------------------------------------------------------



BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF PARTICIPANT’S
CHOICE BEFORE SIGNING THIS AGREEMENT.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
18.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
19.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
20.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
21.Language. Participant acknowledges that Participant is proficient in the
English language, or has consulted with an advisor who is proficient in the
English language, so as to enable Participant to understand the provisions of
the Award Agreement and the Plan. If Participant has received this Award
Agreement or any other document
-11-

--------------------------------------------------------------------------------



related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
22.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
23.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
24.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
25.Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
26.Governing Law; Venue, Severability. This Award Agreement is governed by the
internal substantive laws, but not the choice of law rules, of California,
except that the FAA shall govern the arbitration requirements set forth in
Section 16. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this Award
Agreement shall continue in full force and effect.
27.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.
-12-

--------------------------------------------------------------------------------



28.Insider Trading Restrictions/Market Abuse Laws.  By accepting the Restricted
Stock Units, Participant acknowledges that he or she is bound by all the terms
and conditions of the Company’s insider trading policy as may be in effect from
time to time.  Participant further acknowledges that, depending on Participant’s
or his or her broker’s country or the country in which the Shares are listed, he
or she may be subject to insider trading restrictions and/or market abuse laws
which may affect Participant’s ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares, or rights linked to the value of Shares
during such times as Participant is considered to have “material nonpublic
information” and/or “inside information” regarding the Company (as defined by
the laws in the applicable jurisdictions).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before Participant possessed material nonpublic information or inside
information, as applicable.  Furthermore, Participant could be prohibited from
(i) disclosing the material nonpublic information or inside information, as
applicable, to any third party and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy as may be in effect from time
to time.  Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions, and Participant should speak to his or
her personal advisor on this matter. 
29.Foreign Asset/Account, Exchange Control and Tax Reporting. Participant may be
subject to foreign asset/account, exchange control, tax reporting or other
requirements which may affect Participant’s ability to hold Restricted Stock
Units, Shares or cash received from participating in the Plan (including
dividends and the proceeds arising from the sale of Shares) in a brokerage/bank
account outside Participant’s country. The applicable laws of Participant’s
country may require that he or she report such Restricted Stock Units, Shares,
accounts, assets or transactions to the applicable authorities in such country
and/or repatriate funds received in connection with the Plan to Participant’s
country within a certain time period or according to certain procedures.
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable requirements and should consult his or her personal tax,
legal and financial advisors to ensure compliance with applicable laws.
30.Country Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in the Country Addendum to this Award Agreement for Participant’s
country. Moreover, if Participant relocates to one of the countries included in
the Country Addendum, the special terms and conditions for such country will
apply to Participant, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Award
Agreement.


-13-


--------------------------------------------------------------------------------



COUNTRY ADDENDUM TO
Lyft, Inc.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




TERMS AND CONDITIONS
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted to Participant under the Plan if
Participant works or resides in one of the countries listed below. If
Participant is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which he or she is currently working
or residing or if Participant relocates to another country after receiving the
Award of Restricted Stock Units, the Company will, in its discretion, determine
the extent to which the terms and conditions contained herein will be applicable
to Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Restricted Stock Unit
Agreement to which this Country Addendum is attached.
NOTIFICATIONS
This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of September 2020. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the notifications herein as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be outdated when Participant vests in the Restricted Stock Units and
acquires Shares, or when Participant subsequently sell Shares acquired under the
Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or residing (or is considered as such
for local law purposes) or if Participant moves to another country after
receiving the Award of Restricted Stock Units, the information contained herein
may not be applicable to Participant.


-14-

--------------------------------------------------------------------------------



Data Privacy Notice for Participants Inside the European Union and European
Economic Area
Purposes and Legal Bases of Processing. The Company processes Data (as defined
below) for the purpose of administering and managing Participant's participation
in the Plan and facilitating compliance with applicable tax, exchange control,
securities and labor law. The legal basis for the processing of Data by the
Company and the third-party service providers described below is the necessity
of the data processing for the Company to perform its contractual obligations in
connection with the Restricted Stock Units and for the Company’s legitimate
business interests of managing the Plan and generally administering employee
equity awards.
Data Collection and Processing. The Company collects, processes and uses the
following types of personal information about Participant: Participant's name,
address, telephone number, email address, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all equity awards
granted under the Plan or any other entitlement to shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant's favor (“Data”), for
the legitimate purpose of managing Participant's participation in the Plan.
Stock Plan Administration Service Providers. The Company transfers Data to
Charles Schwab & Co., Inc. (“Schwab”), an independent service provider based in
the U.S. which assists the Company with the implementation, administration and
management of the Plan. In the future, the Company may select a different
service provider and share Data with such different service provider that serves
the Company in a similar manner. Participant may be asked to agree on separate
terms and data processing practices with Schwab, with such agreement being a
condition for Participant to participate in the Plan. The Company may further
transfer Data to other third party service providers, if necessary to ensure
compliance with applicable tax, exchange control, securities and labor law. Such
third party service providers may include the Company’s outside legal counsel
and auditor.
International Data Transfers. The Company and Schwab operate, relevant to the
Company, in the U.S., which means that it will be necessary for Data to be
transferred to, and processed in, the U.S. Participant understands and
acknowledges that the U.S. is not subject to an unlimited adequacy finding by
the European Commission and that Participant's Data may not have an equivalent
level of protection as compared to Participant's country of residence. The
Company complies with applicable legal requirements providing adequate
protection for these transfers of Data. Data that the Company collects from
Participant will be transferred to, and stored at/processed in the United
States, under the European Commission’s model contracts for the transfer of
personal data to third countries (i.e., the standard contractual clauses),
pursuant to Decision 2004/915/EC. Participant should contact
-15-

--------------------------------------------------------------------------------



[***] should he or she wish to examine the intra-group standard data protection
clauses entered into by the Company Group.
Data Retention. The Company will hold and use Data only as long as is necessary
to implement, administer and manage Participant's participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws, which may extend beyond
Participant's employment. Once the required retention period has elapsed for any
of the above purposes, the Company will cease processing of Data to the fullest
extent practicable.
Data Subject Rights. Participant may have a number of rights under applicable
data privacy laws. Depending on where Participant is based, such rights may
include the right to (i) request access to or copies of Data the Company
processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict the
processing of Data, (v) restrict the portability of Data, (vi) lodge complaints
with competent authorities in Participant's jurisdiction, and/or (vii) receive a
list with the names and addresses of any potential recipients of Data. To
receive clarification regarding these rights or to exercise these rights,
Participant can contact [***].
Contractual Requirement. Participant's provision of Data and its processing as
described above is a contractual requirement and a condition to Participant's
ability to participate in the Plan. Participant understands that, as a
consequence of Participant refusing to provide Data, the Company may not be able
to allow Participant to participate in the Plan, grant any Restricted Stock
Units or other equity awards to Participant or administer or maintain such
awards. However, Participant's participation in the Plan is purely voluntary.
While Participant will not receive any Restricted Stock Units or other equity
awards if Participant decides against providing Data as described above,
Participant's career and salary will not be affected in any way.


-16-

--------------------------------------------------------------------------------



CANADA
Terms and Conditions
Termination of Service Relationship. The following provision replaces the second
paragraph of Section 5 of the Restricted Stock Unit Agreement:
For purposes of the Restricted Stock Units, except as expressly required by
applicable legislation, Participant’s status as a Service Provider will be
considered terminated (regardless of the reason for such termination and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is providing services or the terms of
Participant’s employment or service agreement, if any) as of the date that is
the earliest of (a) the date on which Participant’s service relationship is
terminated, (b) the date on which Participant receives a written notice of
termination, or (c) the date on which Participant is no longer actively
providing services to the Company or any Parent, Subsidiary or Affiliate, and
will not be extended by any notice period (e.g., active service would not
include any contractual notice period or any pay-in-lieu of notice or similar
period mandated under employment laws in the jurisdiction where Participant is
providing services or the terms of Participant’s employment or service
agreement, if any). The Administrator shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of his or her Restricted Stock Units (including whether Participant may still be
considered to be providing services while on a leave of absence).
The following provisions will apply if Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceeds entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.
Notifications
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of the Shares acquired under the Plan takes place outside of
Canada through the stock exchange on which the Shares are listed.
Foreign Asset/Account Reporting Information. Participant is required to report
any foreign specified property (including Shares acquired under the Plan) with a
value exceeding C$100,000 on Form T1135 (Foreign Income Verification Statement)
on an annual basis. The statement is due at the same time as Participant’s
annual tax return. The Restricted Share Units must be reported (generally, at
nil cost) on Form 1135 if the C$100,000 value
-17-

--------------------------------------------------------------------------------



threshold is exceeded due to other foreign specified property Participant holds.
When Shares are acquired, their value generally is the adjusted cost base
(“ACB”) of the Shares. The ACB would ordinarily equal the fair market value of
the Shares at the time of acquisition, but if Participant owns other Shares,
this ACB may have to be averaged with the ACB of the other Shares.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500 in
connection with the Award of Restricted Stock Units and/or dividends received in
relation to the Award of Restricted Stock Units must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), Participant is responsible for satisfying the reporting
obligation and must file the report electronically by the fifth day of the month
following the month in which the payment is received. A copy of the form can be
accessed via the German Federal Bank’s website at www.bundesbank.de and is
available in both German and English. No report is required for payments less
than €12,500.
Foreign Asset/Account Reporting Information. If Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, Participant will need to report the acquisition when
Participant files his or her tax return for the relevant year. A qualified
participation is attained if (i) Participant owns at least 1% of the Company and
the value of the Shares acquired exceeds €150,000 or (ii) Participant holds
Shares exceeding 10% of the Company's total ordinary shares.


Mexico
Terms and Conditions
Modification. By accepting the Award of Restricted Stock Units, Participant
understands and agrees that any modification of the Plan or the Award Agreement
or its termination shall not constitute a change or impairment of the terms and
conditions of employment.
Policy Statement. By accepting the Award of Restricted Stock Units, Participant
acknowledges that the Company, with registered offices at 185 Berry Street,
5000, San Francisco, CA 94107, U.S.A. is solely responsible for the
administration of the Plan. Participant further acknowledges that participation
in the Plan and the acquisition of Shares does not, in any way, establish an
employment relationship between Participant and the Company since he or she is
participating in the Plan on a wholly commercial basis and the sole employer is
Lyft Platform Mexico, S. de R.L. de C.V. (“Lyft Mexico”). Based on the
foregoing, Participant expressly acknowledges that the Plan and the benefits
that he or she may derive from participation in the Plan do not establish any
rights between Participant
-18-

--------------------------------------------------------------------------------



and the Employer, Lyft Mexico, and do not form part of the employment conditions
and/or benefits provided by Lyft Mexico.
Participant further understands that the Award of Restricted Stock Units the
Company is making under the Plan is unilateral and discretionary and, therefore,
the Company reserves the absolute right to amend and/or discontinue it at any
time, without any liability.
Plan Document Acknowledgment. By accepting the Award of Restricted Stock Units,
Participant acknowledges that he or she has received copies of the Plan, has
reviewed the Plan and the Award Agreement in their entirety, and fully
understands and accepts all provisions of the Plan and the Award Agreement.
In addition, by accepting the Award of Restricted Stock Units, Participant
further acknowledges that he or she has read and specifically and expressly
approves the terms and conditions in the “Nature of Grant” section, in which the
following is clearly described and established: (i) participation in the Plan
does not constitute an acquired right; (ii) the Plan and participation in the
Plan is offered by the Company on a wholly discretionary basis; (iii)
participation in the Plan is voluntary; and (iv) the Company and any Parent,
Subsidiary or Affiliate are not responsible for any decrease in the value of the
Shares underlying the Restricted Stock Units.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of his or her participation in the Plan and therefore grants a full
and broad release to the Employer, the Company and any Parent or Subsidiary with
respect to any claim that may arise under the Plan.
Spanish Translation
MÉXICO
Términos y Condiciones
Modificación. Al aceptar la Asignación de Unidades Accionarias Restringidas, el
Participante entiende y acuerda que toda modificación al Plan o al Contrato de
Asignación o su terminación no constituirá cambios o afectación a los términos y
condiciones de la relación laboral.
Declaración de Política. Al aceptar la Asignación de Unidades Accionarias
Restringidas, el Participante reconoce que la Sociedad, con oficina registrada
en 185 Berry Street, 5000, San Francisco, CA 94107, Estados Unidos de América,
es la única responsable de la administración del Plan. El Participante asimismo
reconoce que su participación en el Plan y la adquisición de Acciones, no
constituye relación laboral alguna entre el Participante y la Sociedad, debido a
que el Participante participa en el Plan sobre una base exclusivamente
comercial, y que su único patrón es la persona moral mexicana Lyft Platform
México, S. de R.L. de C.V. (“Lyft México”). Con base en lo anterior, el
Participante reconoce
-19-

--------------------------------------------------------------------------------



expresamente que el Plan y los beneficios que podrá recibir como resultado de su
participación en el Plan, no constituyen la creación de derechos entre el
Participante y el Patrón, Lyft México, y no forman parte de las condiciones de
trabajo y/o prestaciones que Lyft México ofrece.
El Participante asimismo entiende que la Asignación de Unidades Accionarias
Restringidas que la Sociedad le otorga conforme al Plan es unilateral y
discrecional, y por lo tanto la Sociedad se reserva el derecho absoluto de
modificar y/o descontinuar dicha Asignación en cualquier momento, sin incurrir
en responsabilidad alguna.
Reconocimiento de Documentos del Plan. Al aceptar la Asignación de Unidades
Accionarias Restringidas, el Participante reconoce haber recibido copias del
Plan, haber revisado el Plan y el Contrato de Asignación en su totalidad, y que
entiende y acepta todas las disposiciones del Plan y del Contrato de Asignación.
Además, al aceptar la Asignación de Unidades Accionarias Restringidas, el
Participante también reconoce haber leído y aprueba específica y expresamente
los términos y condiciones de la sección denominada “Naturaleza del
Otorgamiento”, en el que se describe y establece claramente lo siguiente: (i) la
participación en el Plan, no constituye un derecho adquirido; (ii) la Sociedad
ofrece el Plan y la participación en el mismo, de manera completamente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Sociedad y su Matriz, Subsidiarias o Filiales no son responsables de la
disminución en el valor de las Acciones subyacentes a las Unidades Accionarias
Restringidas.
Finalmente, el Participante en este acto declara que no se reserva acción o
derecho de interponer reclamación alguna en contra de la Sociedad, exigiendo
compensación o reparación de daños, como resultado de su participación en el
Plan, y por lo tanto otorga el más amplio y extenso finiquito al Patrón, la
Sociedad y cualquier Matriz o Subsidiaria, con respecto a cualquier reclamación
que pudiera surgir conforme al Plan.


Notifications
Securities Law Information. The Restricted Stock Units and the Shares acquired
under the Plan have not been registered with the National Register of Securities
maintained by the Mexican National Banking and Securities Commission and cannot
be offered or sold publicly in Mexico. In addition, the Plan, the Restricted
Stock Unit Agreement and any other document relating to the Restricted Stock
Units may not be publicly distributed in Mexico. These materials are addressed
to Participant only because of Participant’s existing relationship with the
Company, a Parent, Subsidiary or Affiliate and these materials should not be
reproduced or copied in any form. The offer contained in these materials does
not constitute a public offering of securities but rather constitutes a private
placement of securities addressed specifically to individuals who are present
employees of Lyft Mexico made in accordance with the provisions of the Mexican
Securities Market Law, and any rights under such offer shall not be assigned or
transferred.
-20-

--------------------------------------------------------------------------------








UNITED KINGDOM


Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 8 of the
Award Agreement:
Without limitation to Section 8 of the Award Agreement, Participant agrees that
Participant is liable for all Tax Obligations and hereby covenants to pay all
such Tax Obligations as and when requested by the Company or, if different, the
Service Recipient or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). Participant also agrees to
indemnify and keep indemnified the Company or the Service Recipient against any
Tax Obligations that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on
Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply. In such case, if
any amount of income tax is not collected from or paid by Participant within
ninety (90) days of the end of the U.K. tax year in which an event giving rise
to the indemnification described above occurs, the amount of any uncollected
income tax may constitute a benefit to Participant on which additional income
tax and National Insurance contributions (“NICs”) may be payable. Participant
acknowledges that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to the HMRC under the
self-assessment regime and for paying the Company or the Service Recipient, as
applicable, for the value of any employee NICs due on this additional benefit,
which the Company or the Service Recipient may collect by any of the means set
forth in Section 8 of the Award Agreement.
-21-